UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington D.C. Form 10-Q þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2008 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 001-33498 BIONOVO, INC. (Exact Name of Registrant as Specified in Its Charter) Delaware 20-5526892 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) 5858 Horton Street, Suite 375, Emeryville, California 94608 (510) 601-2000 (Address of Principal Executive Offices, Including Zip Code and Telephone Number, Including Area Code) Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes þ No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Check One. Large Accelerated Filero Accelerated Filer þ Non- Accelerated Filero Smaller Reporting Companyo (Do not check if smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes  No þ Indicate the number of shares outstanding of each of the issuer’s classes of Common Stock, as of the latest practicable date. The number of outstanding shares of the registrant’s Common Stock, $0.0001 par value, was 76,343,101 as of April 30, Page TABLE OF CONTENTS PART I: FINANCIAL INFORMATION 3 Item 1. Financial Statements 3 Condensed Balance Sheets at March 31, 2008 and December 31, 2007 (unaudited) 3 Condensed Statements of Operations for the three months ended March 31, 2008 and 2007 (unaudited) 4 Condensed Statements of Cash Flows for the three months ended March 31, 2008 and 2007 (unaudited) 5 Notes to Unaudited Condensed Financial Statements 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 13 Item 3. Quantitative and Qualitative Disclosure About Market Risk 18 Item 4. Controls and Procedures 18 PART II: OTHER INFORMATION 19 Item 1. Legal Proceedings 19 Item 1A. Risk Factors 19 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 25 Item 3. Defaults Upon Senior Securities 25 Item 4. Submission of Matters to a Vote of Securities Holders 25 Item 5. Other Information 25 Item 6. Exhibits 25 SIGNATURES 25 EXHIBIT 31.1 EXHIBIT 31.2 EXHIBIT 32.1 2 Table of Contents PART I: FINANCIAL
